Citation Nr: 0403498	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  96-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected lumbosacral strain. 

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling. 

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to July 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas, and Columbia, South Carolina.  A February 1996 rating 
decision denied the veteran entitlement to service connection 
for fibromyalgia and denied an increased evaluation for the 
veteran's service-connected back disability.  A July 1998 
rating decision denied the veteran entitlement to a TDIU.  

This case was previously before the Board and in June 2001 it 
was remanded to the RO for further development.  It has since 
been returned to the Board and following the Board's 
clarification of the veteran's representative, it is now 
ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated by the rating decisions, statement of the case 
and supplemental statements of the case, the veteran's 
service connected low back disorder is lumbosacral strain.  
The representative in a December 2003 statement has raised 
the issue of service connection for degenerative disc disease 
of the lumbosacral spine.   The Board finds that this issue 
is intertwined with the issue of an increased rating for the 
lumbosacral strain and must be adjudicated by the RO.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

During the course of the appeal the rating criteria for 
disabilities of the spine, was revised.  See 38 C.F.R. § 
4.71a (2003); see also 68 Fed. Reg. 51454-51458 (August 27, 
2003) (effective September 26, 2003).  The RO has not had the 
opportunity to review these revisions in conjunction with the 
veteran's claims nor has the veteran been informed of these 
revisions.

The most recent VA examination was conducted in November 2002 
and was responsive to the June 2001 Board Remand.  At that 
time the examiner in part indicated that the veteran's 
fibromyalgia was not caused by the service connected low back 
disorder and did not aggravate the low back disorder.  
However, secondary service connection may be found in cases 
of aggravation, where there is additional non- service-
connected disability which is proximately due to or the 
result of a service-connected condition, although in such a 
case compensation will only be given for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  As such, the Board finds that an addendum 
to the November 2002 VA examination is warranted in this 
case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should obtain any additional 
treatment records from the VA outpatient 
clinic covering the period from December 
20, 2002 to the present.

3.  Thereafter, the veteran's claims 
folder should be forwarded to the VA 
examiner who conducted the November 2002 
examination for an addendum (if 
unavailable to another VA orthopedist).  
Request the examiner to again review the 
claims file, to include the additional 
outpatient records, and render opinions 
as to the following:

a)  Whether it is as likely as not that 
the any disc disorder of the low back, if 
present, is related to service, or was 
caused by or is aggravated by the service 
connected lumbosacral strain?

b)  Whether it is as likely as not the 
fibromyalgia is aggravated by the service 
connected low back disorder and if yes to 
the extent possible, the degree of 
aggravation?

If the examiner wants an additional 
examination or tests they should be 
conducted.  A complete rationale for any 
opinion expressed should be included in 
the addendum.

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
disc disease of the lumbosacral spine on 
direct and secondary bases.   If the 
determination is adverse to the 
appellant, he and his representative 
should be notified of the denial and of 
his appellate rights.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re- adjudicate the issues in 
appellate status, to include service 
connection for fibromyalgia on both 
direct and secondary bases and 
consideration of the revised rating 
criteria for spine disorders and any 
other appropriate rating criteria.  If 
the benefits sought are not granted the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes the revised rating 
criteria, and an opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





